                      IN UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA



DENALI NICOLE SMITH                       v.       MICHAEL DUNLEAVY, et al.

JUDGE H. RUSSEL HOLLAND                            CASE NO. 3:19-cv-0298-HRH

PROCEEDINGS:         ORDER FROM CHAMBERS



       Defendants move for leave to file Exhibits A, B, and C, which are offered in support

of their opposition to plaintiff’s motion to amend, under seal.1 Defendants’ motion for leave

to seal is granted. Exhibits A, B, and C, which are attached to the sealed Declaration of

Rebecca H. Cain,2 shall remain under seal.




       1
       Docket No. 18.
       2
       Docket No. 27.

                                               1



           Case 3:19-cv-00298-HRH Document 28 Filed 02/14/20 Page 1 of 1
